Case 3:17-cv-00072-NKM-JCH Document 680 Filed 03/13/20 Page 1 of 4 Pageid#: 9681




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


  ELIZABETH SINES, SETH WISPELWEY,
  MARISSA BLAIR, APRIL MUÑIZ,
  MARCUS MARTIN, NATALIE ROMERO,
  CHELSEA ALVARADO, JOHN DOE, and
  THOMAS BAKER,

                                 Plaintiffs,             Civil Action No. 3:17-cv-00072-NKM

  v.                                                          JURY TRIAL DEMANDED

  JASON KESSLER, et al.,

                                 Defendants.


                   PLAINTIFFS’ MOTION TO SEAL EXHIBITS TO
        PLAINTIFFS’ SUPPLEMENTAL BRIEF IN FURTHER SUPPORT OF THEIR
       MOTIONS FOR EVIDENTIARY SANCTIONS AGAINST DEFENDANT ELLIOTT
                           KLINE A/K/A ELI MOSLEY

         On March 13, 2020, Plaintiffs filed a Supplemental Brief in Further Support of their Motion

  for Evidentiary Sanctions Against Defendant Elliott Kline a/k/a Eli Mosley (the “Supplemental

  Brief”). ECF No. 679. Plaintiffs hereby respectfully request that the Court enter the enclosed

  proposed order sealing certain exhibits to the Supplemental Brief and certain portions of the

  Supplemental Brief, which were submitted conditionally under seal today in this matter. These

  exhibits and portions of the Supplemental Brief were designated as Highly Confidential by the

  producing parties or contain Highly Confidential Information as defined by the Order for the

  Production of Documents and Exchange of Confidential Information dated January 3, 2018, ECF

  No. 167. For the reasons set forth herein, Plaintiffs request that Exhibits A, B, C, D, E, F, G, H, I,

  J, and K to the Supplemental Brief and portions of the Supplemental Brief be sealed in accordance

  with Local Rule 9.
Case 3:17-cv-00072-NKM-JCH Document 680 Filed 03/13/20 Page 2 of 4 Pageid#: 9682




   Dated: March 13, 2020                    Respectfully submitted,

                                            /s/ Robert T. Cahill
                                            Robert T. Cahill (VSB 38562)
                                            COOLEY LLP
                                            11951 Freedom Drive, 14th Floor
                                            Reston, VA 20190-5656
                                            Telephone: (703) 456-8000
                                            Fax: (703) 456-8100
                                            rcahill@cooley.com
   Of Counsel:

   Roberta A. Kaplan (pro hac vice)         Karen L. Dunn (pro hac vice)
   Julie E. Fink (pro hac vice)             Jessica E. Phillips (pro hac vice)
   Gabrielle E. Tenzer (pro hac vice)       William A. Isaacson (pro hac vice)
   Michael L. Bloch (pro hac vice)          BOIES SCHILLER FLEXNER LLP
   KAPLAN HECKER & FINK LLP                 1401 New York Avenue, NW
   350 Fifth Avenue, Suite 7110             Washington, DC 20005
   New York, NY 10118                       Telephone: (202) 237-2727
   Telephone: (212) 763-0883                Fax: (202) 237-6131
   rkaplan@kaplanhecker.com                 kdunn@bsfllp.com
   jfink@kaplanhecker.com                   jphillips@bsfllp.com
   gtenzer@kaplanhecker.com                 wisaacson@bsfllp.com
   mbloch@kaplanhecker.com

   Yotam Barkai (pro hac vice)              Alan Levine (pro hac vice)
   BOIES SCHILLER FLEXNER LLP               Philip Bowman (pro hac vice)
   55 Hudson Yards                          COOLEY LLP
   New York, NY 10001                       55 Hudson Yards
   Telephone: (212) 446-2300                New York, NY 10001
   Fax: (212) 446-2350                      Telephone: (212) 479-6260
   ybarkai@bsfllp.com                       Fax: (212) 479-6275
                                            alevine@cooley.com
                                            pbowman@cooley.com

   David E. Mills (pro hac vice)            J. Benjamin Rottenborn (VSB 84796)
   Joshua M. Siegel (VSB 73416)             WOODS ROGERS PLC
   COOLEY LLP                               10 South Jefferson St., Suite 1400
   1299 Pennsylvania Avenue, NW             Roanoke, VA 24011
   Suite 700                                Telephone: (540) 983-7600
   Washington, DC 20004                     Fax: (540) 983-7711
   Telephone: (202) 842-7800                brottenborn@woodsrogers.com
   Fax: (202) 842-7899
   dmills@cooley.com
   jsiegel@cooley.com
                                            Counsel for Plaintiffs



                                        2
Case 3:17-cv-00072-NKM-JCH Document 680 Filed 03/13/20 Page 3 of 4 Pageid#: 9683




                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 13, 2020, I filed the foregoing with the Clerk of Court
  through the CM/ECF system, which will send a notice of electronic filing to:

   Elmer Woodard                                  John A. DiNucci
   5661 US Hwy 29                                 Law Office of John A. DiNucci
   Blairs, VA 24527                               8180 Greensboro Drive, Suite 1150
   isuecrooks@comcast.net                         McLean, VA 22102
                                                  dinuccilaw@outlook.com
   James E. Kolenich
   Kolenich Law Office                            Counsel for Defendant Richard Spencer
   9435 Waterstone Blvd. #140
   Cincinnati, OH 45249
   jek318@gmail.com

   Counsel for Defendants Jason Kessler, Nathan
   Damigo, Identity Europa, Inc. (Identity
   Evropa), Matthew Parrott, and Traditionalist
   Worker Party

   Justin Saunders Gravatt                        Bryan Jones
   David L. Campbell                              106 W. South St., Suite 211
   Duane, Hauck, Davis & Gravatt, P.C.            Charlottesville, VA 22902
   100 West Franklin Street, Suite 100            bryan@bjoneslegal.com
   Richmond, VA 23220
   jgravatt@dhdglaw.com                           Counsel for Defendants Michael Hill, Michael
   dcampbell@dhdglaw.com                          Tubbs, and League of the South

   Counsel for Defendant James A. Fields, Jr.

   William Edward ReBrook, IV
   The ReBrook Law Office
   6013 Clerkenwell Court
   Burke, VA 22015
   edward@rebrooklaw.com

   Counsel for Defendants Jeff Schoep, National
   Socialist Movement, and Nationalist Front
Case 3:17-cv-00072-NKM-JCH Document 680 Filed 03/13/20 Page 4 of 4 Pageid#: 9684




         I further hereby certify that on March 13, 2020, I also served the following non-ECF
  participants, via electronic mail, as follows:

   Christopher Cantwell                         Vanguard America
   christopher.cantwell@gmail.com               c/o Dillon Hopper
                                                dillon_hopper@protonmail.com

   Robert Azzmador Ray                          Elliott Kline a/k/a Eli Mosley
   azzmador@gmail.com                           eli.f.mosley@gmail.com
                                                deplorabletruth@gmail.com

   Matthew Heimbach
   matthew.w.heimbach@gmail.com

                                                /s/ Robert T. Cahill
                                                Robert T. Cahill (VSB 38562)
                                                COOLEY LLP

                                                Counsel for Plaintiffs
